On January 8,1992 the Defendant was sentenced to ten (10) years for the revocation of Felony Assault. The Defendant is not eligible for parole during the first two (2) years of his incarceration. Credit is given for 122 days time served.
On October 22, 1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
*76DATED this 22nd day of October, 1992.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there -is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed, and wanted his application for sentence review dismissed.
It is the unanimous decision of the Sentence Review Division that the petitioner’s request is hereby granted and the Petition for Sentence Review shall be dismissed with prejudice.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick and Hon. G. Todd Baugh, Judges.